Citation Nr: 0210496
Decision Date: 08/26/02	Archive Date: 11/06/02

Citation Nr: 0210496	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-19 772	)	DATE AUG 26, 2002
	)
		)
	)

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana
 


THE ISSUE

Entitlement to accrued benefits.
 


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to August 
1974; he died in March 1999.  The claimant is the veteran's 
ex-wife and the natural mother of two of the veteran's 
surviving children.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from an August 1999 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board initially issued a decision in this case in 
September 2001; however, the Board granted reconsideration in 
June 2002.  The claimant was advised of this action by letter 
dated June 3, 2002.  The claimant submitted a statement in 
response on June 22, 2002.


FINDINGS OF FACT

1.  A claim for benefits was pending at the time of the 
veteran's death.

2.  The veteran died in March 1999.  At the time of the 
veteran's death, the veteran had been in receipt of a total 
rating based on individual unemployability since 1993.

3.  In April 1999, the RO issued a rating decision finding 
clear and unmistakable error (CUE) in a prior rating decision 
resulting in the assignment of an earlier effective date of 
February 1989 for the grant of individual unemployability to 
the veteran.  Consequently, no calculation of the amount of 
compensation due was accomplished and no payment made prior 
to the veteran's death.

4.  The veteran was fully paid at the proper rate for 2 years 
prior to his death.


CONCLUSION OF LAW

There are no accrued benefits to which claimant is entitled.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that the veteran's two minor children 
are entitled to two years worth of accrued benefits that were 
due and unpaid benefits representing the difference between 
an 80 percent disability rating and individual 
unemployability benefits.

Background

A November 1992 rating decision shows that the veteran's 
service-connected disability of paranoid schizophrenia was 
increased to 70 percent disabling, effective from February 
1989.  His service-connected disabilities of retinal 
detachment leucomata of right eye, evaluated as 20 percent; 
degenerative disease of L45, evaluated at 10 percent; and 
bilateral osteophytes talus, evaluated at 10 percent were 
continued.  Based on these determinations, the veteran's 
combined rating of 80 percent and special monthly 
compensation on account of loss of only one eye under 38 USC 
1114(k) ("subsection (k)") were in effect from February 13, 
1989.

In a November 1993 rating decision, the RO granted 
entitlement to a total rating based on individual 
unemployability effective from January 1993.

In February 1999, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.

The veteran died March 1999. The claimant, widow of the 
veteran, submitted a claim to the RO for dependency and 
indemnity compensation, death pension, and accrued benefits 
in April 1999.

In an April 1999 rating decision awarding Dependency and 
Indemnity Compensation (DIC) to the claimant, the RO also 
determined that there was CUE in the November 1993 rating 
decision that established a combined 80 percent evaluation 
without consideration of individual unemployability.  The RO 
determined that the appropriate effective date for the award 
of a total rating based on individual unemployability was 
February 13, 1989.    

In June 1999, the claimant filed her claim for accrued 
benefits based on the April 1999 decision.

Analysis

A veteran's claim to disability benefits terminates at his 
death.  Richard v. West, 161 F. 3d 719, 722 (Fed. Cir. 1998).  
As noted in Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998), 
the compensation provisions found in chapter 11 of title 38 
clearly distinguish between disability compensation, which is 
generally available only to veterans, and death benefits, 
which are payable to survivors.  Section 5112(b) expressly 
terminates a veteran's right to receive disability benefits 
on the last day of the month prior to his death, and Congress 
has established in section 5121(a) a singular exception to 
this rule in the form of a wholly separate procedure for 
designated survivors such as the appellant to recover limited 
amounts of disability benefits due and unpaid at the 
veteran's death.  See Richard; Haines.

The laws and regulations governing claims for accrued 
benefits states that, upon the death of a veteran, his lawful 
surviving spouse or his children may be paid periodic 
monetary benefits to which he was entitled at the time of his 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).

Upon the death of a payee, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to a 
surviving spouse if a claim is filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.500(g), 
3.1000(a)(c).  The last date of entitlement based on death as 
provided in 38 C.F.R. § 3.500(g) is the last day of the month 
before death. 

Here, the claimant properly filed a claim for accrued 
benefits within one year of the veteran's death.  38 C.F.R. § 
3.1000(c).  Because the veteran died on March 26, 1999, 
accrued benefits are limited to those due and unpaid for a 
period of no more than two years prior to February 28, 1999.  
38 C.F.R. §§ 3.500(g), 3.1000(a).  Here, however, the 
retroactive benefits were not due and unpaid for the period 2 
years prior to the veteran's death.  The benefits in question 
were due and payable from the period from March 1, 1989 to 
January 1993, more than 7 years prior to the veteran's death.  
At the time of his death, the veteran was fully compensated 
at the proper rate due and payable to him.

The claimant maintains that she, on behalf of the minor 
children, is entitled to payment of accrued benefits for a 
period of time more than two years prior to the veteran's 
death as the veteran, if he had been alive, would have been 
entitled to retroactive payment for the period from March 1, 
1989 to January 1, 1993.   Although sympathizing with the 
claimant, the Board points out that application of the laws 
to the facts in this case is dispositive.  

In fact, in the case of Marlow v. West, 12 Vet. App. 548 
(1999), a case with a similar factual scenario to our case, 
CAVC denied payment of retroactive special monthly 
compensation benefits for the period from 1946 to 1980 
finding that as the veteran was fully compensated during the 
2 years prior to his death, there were no accrued benefits 
payable.  In Marlow, the veteran, by a 1948 decision, was 
granted service connection and evaluated at 100 percent for 
his disabilities along with special monthly compensation for 
loss of use on one hand and one foot and the inability to 
speak effective from 1946.  In a 1980 rating decision, the RO 
noted that medical evidence was submitted showing that the 
veteran also had aphasia (loss of spoken or written language) 
since the initial injury and awarded the veteran special 
monthly compensation for regular aid attendance.  
Subsequently, the veteran raised CUE in the 1948 decision.  
The case was appealed to CAVC, which held, in Marlow v. 
Brown, 5 Vet. App. 146 (1993), that the 1948 rating decision 
was CUE and the veteran was due retroactive benefits from 
1946 to 1980.  Unfortunately, the veteran died in August 
1992, while the case was on appeal.  Thereafter, the 
appellant filed a claim for accrued benefits.  CAVC denied 
the claim finding that as its prior decision finding CUE in 
the 1948 decision did not occur until 1993, after the 
veteran's death, and that the veteran was fully compensated 
at the proper rate for 2 years prior to his death.  CAVC 
noted that the applicable law stated that survivors may seek 
payment of those benefits that were due and unpaid for a 
period not to exceed 2 years prior to the veteran's death.  
38 U.S.C.A. § 5121 (West 2002); See Seymour v. Principi, 245 
F.3d 1377 (Fed. Cir. 2001); Richard v. West, 161 F.3d at 722; 
Haines; Zelvalkini v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 
1996). 

Accordingly, the Board concludes that there is no legally 
controlling law or regulation that provides a basis for an 
award of retroactive benefits for a period of more than two 
years prior to the date of the veteran's death.  Where the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim must 
be denied as a matter of law.

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the claimant was informed of the applicable laws and 
regulations, the evidence needed to substantiate this claim, 
VA's notification requirements the initial decision and 
statement of the case.  The Board is satisfied that all the 
relevant facts with respect to the claim for accrued benefits 
have been properly developed and there would be no useful 
purpose in remanding this case.  Additionally, under 38 
C.F.R. § 3.1000, only the evidence on file in the record at 
the date of the veteran's death may be considered.  Thus, the 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
claimant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim of entitlement to accrued benefits is denied.




			
	M. W. GREENSTREET	C. P. RUSSELL
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0122616	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active military service in the Air Force from 
July 1967 to August 1974.  He died in March 1999.  The 
appellant is veteran's ex-wife and she is the natural mother 
of two of the veteran's surviving children.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1999 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
that denied the appellant's claim on behalf of the veteran's 
two minor children for accrued benefits.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran was the father of the appellant's two minor 
children, namely a daughter and a son.

3.  The veteran died in March 1999.

4.  The veteran had a claim pending at the time of his death.

5.  The appellant submitted an application for Dependency and 
Indemnity Compensation (DIC) benefits on behalf of the 
veteran's two minor children within one year of the veteran's 
death.

6.  The RO issued a rating decision (based on evidence in the 
record at the time of the veteran's death) in which clear and 
unmistakable error (CUE) was found in a prior rating decision 
resulting in the assignment of an earlier effective date of 
February 1989 for the grant of individual unemployability to 
the veteran.

7.  The veteran died before he received payment for the 
difference between an 80 percent combined disability rating 
and individual unemployability benefits for the period from 
March 1, 1989 to January 1, 1993.

8.  The two minor children of the veteran are entitled to 
receive equal shares of two year's worth of the periodic 
benefits owed but not paid to the veteran.


CONCLUSION OF LAW

The veteran's two minor children are entitled to equal shares 
of two years' worth of due and unpaid periodic monetary 
benefits representing the difference between an 80 percent 
combined disability rating and individual unemployability 
benefits.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board finds that the two surviving 
minor children of the veteran are entitled to equal shares of 
two years' worth of due and unpaid periodic monetary benefits 
representing the difference between an 80 percent combined 
disability rating and individual unemployability benefits.

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(hereinafter referred to as "accrued benefits"), and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such veteran, be paid to the living person first 
listed as follows: (1) his spouse, (2) his children (in equal 
shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit construed the 
provisions of 38 U.S.C.A. §§ 5121 and 5101(a), and found 
that, in order for a survivor to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or must have been 
entitled to them under an existing rating or decision.  This 
is a "narrowly limited exception to the general rule that a 
veteran's claim for benefits does not survive the veteran."  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  

In this case, a claim for benefits was pending at the time of 
the veteran's death and this claim of the veteran resulted in 
a rating decision based on evidence in the file at the time 
of his death that granted additional compensation to him for 
the period from March 1, 1989 to January 1, 1993.  It is 
clear that the April 1999 rating decision that found CUE in 
the November 1993 rating decision that established a combined 
80 percent evaluation without consideration of individual 
unemployability was based entirely on evidence in the file at 
the time of the veteran's death.  

Furthermore, the Board notes that under 38 C.F.R. §§ 3.104(a) 
and 3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  Thus, the grant of individual unemployability 
benefits, effective as of February 1989, was made on the date 
of the reversed November 1993 rating decision.  As a result, 
the veteran was entitled to additional periodic monetary 
benefits at the time of his death pursuant to an existing 
rating or decision.

In addition, 38 U.S.C.A. § 5121(c) requires that applications 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  A claim for compensation or DIC 
made by a surviving spouse or child is deemed to include a 
claim for any accrued benefits.  38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.152, 3.1000(c).  The appellant in this case 
filed a VA Form 21-534 on behalf of the veteran's two minor 
children in May 1999, the same year as the veteran's demise.  
She thus meets the one-year regulatory requirement for filing 
an accrued benefits claim.

Having determined that the monetary benefits sought by 
appellant are accrued benefits and that 38 U.S.C.A. § 5121 
applies, the Board still must address the question of how 
much of the accrued benefits due and unpaid are owed to the 
veteran's survivors.  A survivor's claim to accrued benefits 
under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 is limited to 
only two years' worth of periodic monetary benefits to which 
the veteran was entitled at death and which were unpaid at 
the time of death.  See Zevalkink v. Brown, 6 Vet. App. 483, 
490 (1994), aff'd Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  Since the veteran was entitled to more than two 
years' worth of periodic payments equal to the difference 
between an 80 percent combined evaluation and individual 
unemployability benefits, the veteran's two surviving minor 
children are herein granted equal shares of two years' worth 
of such accrued benefits.

The Board is keenly aware that VA's own 'clear and 
unmistakable error' in November 1993 resulted in the veteran 
receiving less compensation than he was entitled to for a 
period of nearly four years and that his survivors will only 
receive essentially half of those benefits.  However, the 
Board is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

The Board is bound by the law and VA regulations.  
38 U.S.C.A. § 7104.  The Board is most sympathetic to the 
appellant's situation and that of the veteran's two surviving 
minor children, but, the statutes governing VA provide no 
basis for any further legal relief beyond the two years' 
worth of periodic payments granted in this decision in equal 
shares to the veteran's two surviving minor children.  

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled, particularly in light 
of the grant of benefits herein.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts with respect to the accrued 
benefits claim have been properly developed and that no 
useful purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. § 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 2001).


ORDER

All disability compensation found to have been due and owing 
to the veteran as the result of the April 1999 rating 
decision shall be paid to the appellant on behalf of the 
veteran's two minor children as accrued benefits in an amount 
not to exceed two years' worth of periodic benefits, subject 
to controlling regulations affecting the payment of monetary 
awards.  The appeal is granted to this extent only.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


 

